DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment filed 5/24/2019, is acknowledged.  Claims 1-16 are pending. 

Claim Objections
Claims 1-16 objected to because of the following informalities:  The .  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected pursuant to 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.   As claimed (i.e., recited as a “use” only), the invention does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. § 101 (process, machine, manufacture, or composition of matter).  The claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., it results in a claim which is not a proper process claim pursuant to Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967), and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-16 is  rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 16 is directed to a use of a compound for producing a medical implant.  To that end, the claims merely recite an intended use of the claimed compound without reciting any active steps for what may be perceived as a process for making a pharmaceutical composition comprising the claimed compound.  See MPEP § 2173.05(q).  Consequently, the metes and bound of the claims are unclear.  Thus, for purposes of examination the claims are construed as claims to a compound. 
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an indication of the composition of the material.  Not only is term “material” vague and ambiguous but it is unclear whether the material is a particular composition that is expected to or can meet all the limitations of the .  
	Claims 2-16 are indefinite insofar as they depend from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weisman et al. (US 2016/0038655).
Regarding claims 1, 13, 15 and 16 Weisman et al. discloses (see page 6, paragraph 72; claims 1, 2 and 6) a method for producing bioactive implants such as e.g. catheters, stents or bone substitute materials by 3D printing.  Microcapsules consisting of radioactive material can be used in this method. Since load-bearing structures are produced in Weisman et al., it can be assumed that the material in material is also suitable for producing scaffold structures.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leighton et al. (US 2015/0151487).
Leighton et al. discloses (see claims 1, 10-13 and 15) a method for producing a three-dimensional tissue scaffold ("scaffold") by 3D printing. The subject matter of claims 1-16 of the present application differs from Leighton et al. through the microspheres, which emit radiation.
	Regarding claim 1, it differs from Leighton et al. through the presence of radioactive microspheres.
According to the description of the present application (see page 2, paragraph 2), the radiation can inhibit inflammation and reduce rejection reactions. However, this effect can only 
Since the application mentions no other technical effect of the microspheres, the objective problem can only be considered to be that of providing an alternative material for three-dimensional printing of scaffold structures. Microspheres are used in many technical fields and are well known in the prior art. Radioactive microspheres are typically used in selective internal radiotherapy for treating tumours.
Therefore, proceeding from Leighton et al. , a person skilled in the art seeking an alternative would consider it obvious to add radioactive microspheres to the material in D2 and thereby arrive at the subject matter of claim 1.  Regarding claims 2-6, 14 and 15, they appear exclusively to contain additional technical features which are either already known from the prior art and which a person skilled in the art would simply combine, without exercising inventive skill, or which are the result of a routine design measure for solving the stated problem.
	Regarding claim 7-12, they contain as further technical features the presence of magnetic resonance imaging-positive or X-ray-positive contrast media. These features are routine measures in the art, especially since the resulting advantages are foreseeable. In the absence of a particular advantage arising from the combination with the radioactive microparticles, the additional features of dependent claims 7-12 are obvious to one of ordinary skill in the art. 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.